HAMILTON, J,
DISSENTING:
I dissent .in this case, for the reason that the errors discussed in the majority opinion in ■ no wise prejudiced the defendant owner, in view of the law as found in' the opinion that there was a duty owing to-the public, broader than any. contractual duty arising out. of the .ease toward the tenant .or an invitee. The main,ground of error found is the admission of evidence coucernnig repairs made by the" owner, and *523the charge of the court as to whose duty it was to make the repairs. Since this could but perhaps place an added duty toward plaintiff, it would be within the broader rule of duty owing to the public, and, therefore, to the plaintiff. I, therefore, fail to see any prejudicial error in this case.